[f18longtermincentiveprog001.jpg]
Executive Compensation Program F’18 EXHIBIT 10(a)



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog002.jpg]
Executive Compensation Program Important LegaL InformatIon Notice to
participants in the Campbell Soup Company (the “Company”) 2015 Long-Term
Incentive Plan (the “Plan”). This brochure constitutes part of a prospectus
covering securities that have been registered under the Securities Act of 1933.
The Long-Term Incentive (LTI) Program, which is a program provided under the
Plan, gives participants the opportunity to receive awards including performance
restricted stock units based on Total Shareowner Return (TSR) ranking compared
with TSRs of the companies in the S&P Packaged Foods Group (PSUs), time-lapse
restricted stock units (RSUs), performance restricted stock units based on
Earnings Per Share (EPS) goals (EPS Units) and stock options (collectively, the
“awards”). Participation in the Plan is covered by a Registration Statement on
Form S-8 (the “Registration Statement”), filed with the SEC pursuant to the
Securities Act of 1933. The maximum number of shares of Company common stock
that may be granted pursuant to awards under the Plan is 13 million. The
Compensation and Organization Committee of the Board of Directors of the Company
(the “Committee”) interprets and administers the LTI Program. Committee members
are appointed by the Board of Directors of the Company for a term of one year.
Its decisions are final and conclusive with respect to interpretation of the
Plan and any awards. All awards are subject to the terms and conditions of the
Plan and to such other terms and conditions as the Committee deems appropriate,
including the terms, restrictions, and provisions of this brochure, and any
agreement or statement related to each award. All tax-related information in
this brochure relates only to current U.S. tax laws. Tax information and related
administrative provisions may vary for participants outside the U.S. The Plan is
not subject to provision of ERISA. The Company expects to continue the Plan
until its termination date of November 18, 2025, but reserves the right to
change or end the Plan at any time. If the Company does make a change or ends
the Plan, you will be notified. No such change or termination shall alter or
impair any outstanding awards without the consent of the participant. No award
will be made after the plan’s termination date, but awards made prior to the
termination date may extend beyond that date. The Company will provide without
charge to each participant, upon request, a copy of any documents incorporated
by reference in the Registration Statement and such documents are incorporated
by reference herein. A request for information about the Plan, it’s
administrators and any documents incorporated by reference, should be directed
to: Corporate Secretary Campbell Soup Company One Campbell Place Camden, NJ
08103-1799 (856) 342-4800 September 2017 This brochure reflects the terms and
conditions applicable to the F’18 grant made in October 2017. If any information
in the brochure conflicts with the Plan or any applicable award agreement, the
terms of the Plan and/or applicable award agreement will control.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog003.jpg]
Executive Compensation Program Creating Shareholder Value 2 LTI Eligibility 2
Determining Your Grant 2 Grant Vesting and Mix 2 Grant Acknowledgment 3
Performance Restricted Stock Units 4 Dividend Equivalents 5 Selling Your Stock -
Restrictions 6 Taxation 7 Incentive Compensation Clawback Policy 8 If You Leave
Campbell 9 Change in Control 12 Key Terms 13 Additional Legal Terms 14 Stock
Plan Contact Information 15 Contents F’18 LONG-TERM INCENTIVE Program | 1



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog004.jpg]
Executive Compensation Program CreatIng sHareHoLder VaLUe The Campbell Soup
Company Long-Term Incentive (LTI) Program is designed to recognize your
performance and potential as well as reward you for our success in creating
shareholder value. The LTI Program also provides you with an opportunity to
increase your ownership in the Company. LtI eLIgIBILItY You are eligible to
participate in the LTI Program if, on August 1 prior to the grant date, you are
a regular salaried employee, Level E* or above, of the Company or its
participating subsidiaries, and you are regularly scheduled to work at least 20
hours(1) per week. determInIng YoUr grant Each job level has a competitive LTI
target range. In the U.S., the target ranges are expressed as a percentage of
base salary. For participants outside the U.S., the target range for each job
level is based on a U.S. dollar range that is driven by competitive market data.
To determine your grant, your manager will make a LTI recommendation based on an
assessment of your contribution during the fiscal year and your future
potential. grant VestIng and mIX Depending on your level in the organization,
F’18 LTI grants are comprised of stock options, performance-based restricted
stock units (PSUs) and time-lapse restricted stock units (RSUs). The actual mix
of units in your LTI grant is shown below: F’18 LONG-TERM INCENTIVE Program | 2
Level A(2) Level B Level E* 50% 25% 25% 35% 65% 50% 50% 30% 70% Stock Options
RSU (Time-Lapse) PSU (Relative TSR) ( 1) May vary by country (2) LTI grants to
Executive Officers consist of 50% PSUs, 25% stock options and 25% Earnings Per
Share (EPS) units. Stock Options will vest one-third per year over three years
on each September 30. EPS units will vest one-third per year over three years on
each September 30 if the Company EPS performance goal is met for the first
fiscal year of the grant. Level C & D * Beginning with the F’19 (October 2018)
grant, all Level E’s are eligible for LTI, however only up to 50% will receive
grants in a given year.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog005.jpg]
Executive Compensation Program grant VestIng and mIX, Cont’d • PERFORMANCE
RESTRICTED STOCK UNITS (PSUs) - This portion of your LTI grant is based on
Company performance and may vest on the September 30 at the end of the
three-year vesting period. If any of the award vests, it is paid in shares in
the month following that vesting date. The number of PSUs you ultimately receive
will be determined by the Company’s Total Shareholder Return (TSR) ranking
compared with the TSRs of the companies in the S&P Packaged Foods Group. •
TIME-LAPSE RESTRICTED STOCK UNITS (RSUs) - This portion of your LTI grant vests
based on the passage of time and your continued employment with the Company.
RSUs vest one-third per year over three years on each September 30 following the
grant date. One-third of your RSUs will be paid in shares in the month following
each vesting date. • EPS PErformancE UnitS - For Executive Officers, EPS
performance units are substituted for RSUs in order to preserve the tax
deductibility of this portion of Executive Officer’s LTI grants. EPS performance
units vest one-third per year over three years on each September 30 following
the grant date, provided the designated EPS goal is met in the first fiscal year
of the grant. One-third of the EPS Units will be paid in shares in the month
following each vesting date. • STOCK OPTIONS - Stock options provide the right
to buy shares of Campbell stock at a fixed price for up to ten years. As long as
you remain an active employee, your options will vest one-third per year over
three years on each September 30 following the grant date. Please refer to the
Stock Option Program brochure for additional details. Note: Once an award is
paid and applicable tax liabilities are met, you may contact the LTI Program
administrator, UBS (www.ubs.com/onesource/cpb, within the U.S. 1-877-UBS-SOUP
(or 1-877-827- 7687), or outside the U.S. 1-201-272-7643), to sell your shares.
You may be subject to other Company policies and limitations regarding the sale
of Campbell stock, as described on page 6 of this brochure. Here is a look at
how vesting occurs: grant aCKnoWLedgment Beginning with the F’18 grant (October
1, 2017) and any grant thereafter, you will be required to log on to the UBS
website to certify that you have read and accept the terms and conditions
related to each grant. Once you have received your grant, visit the UBS website
(http://ubs.com/onesource/cpb) to acknowledge the terms and conditions for each
type of award granted (RSUs, PSUs, EPS, Options). F’18 LONG-TERM INCENTIVE
Program | 3 PSUs RSUs* Options OCT 2017 OCT 2018 OCT 2019 LTI VESTING OCT 2020
Three-year Vesting Period Final Third Vests Final Third Vests Second Third Vests
Second Third Vests First Third Vests First Third Vests * Includes EPS
performance units assuming EPS goal is met



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog006.jpg]
Executive Compensation Program performanCe restrICted stoCK UnIts (psUs) PSU
Award At the end of the three-year performance period, which began at the start
of F’18 and continues through the end of F’20, the PSU portion of your grant is
determined by the Company’s TSR ranking compared with the TSRs of the companies
in the S&P Packaged Foods Group. For the F’18 grant, you have the opportunity to
earn from 0 – 200% of the original number of PSUs granted based on this ranking.
The following schedule determines the units earned for different ranking results
and lists the comparator companies applicable to this grant. In addition, the
F’18 grant includes two modifiers to the performance/payout grid. There is a
maximum payout of 100% if Campbell’s absolute TSR is negative, regardless of
performance against peers, and there is a minimum payout of 25% if Campbell’s
absolute TSR performance over the three-year period is at least 10%, regardless
of performance against peers. F’18 LONG-TERM INCENTIVE Program | 4 1 of 11 2 of
11 3 of 11 4 of 11 5 of 11 6 of 11 7 of 11 8 of 11 9 of 11 10 of 11 11 of 11
Campbell TSR Performance Rank (over three-year period) 200% 200% 175% 150% 125%
100% 75% 50% 0% 0% 0% Units Earned (Percent of Grant) F’18 GRANT TSR
PERFORMANCE/PAYOUT SCHEDULE 1. Campbell 2. ConAgra 3. General Mills 4. Hershey
5. Hormel 6. Kellogg 7. Kraft Heinz 8. McCormick 9. Mondelēz 10. Smucker 11.
Tyson * Companies on the list are subject to change based on future adjustments
to the S&P Packaged Foods Group AUGUST 2017 THE S&P PACKAGED FOODS GROUP*



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog007.jpg]
Executive Compensation Program performanCe restrICted stoCK UnIts (psUs), Cont’d
Understanding TSR TSR is the return on the stock, taking into account the change
in the stock price over a given time period, and assuming dividends are
reinvested. Campbell performance over the three-year performance period will be
compared to that of our peer companies. TSR will be measured “point-to-point,”
with the starting and ending points based on the average 20-trading day closing
stock prices at the end of Campbell’s fiscal years. What happens if there is a
change to the companies included in the S&P Packaged Foods Group? If a company
is added to the S&P Packaged Foods Group in the first year of a three-year
performance period, the peer group will be adjusted effective as of the date of
the change. The new company’s TSR will be calculated using the average 20-day
closing stock price for the 20 trading days immediately following its addition
to the group. If there is an addition to the S&P Packaged Foods Group in the
second or third fiscal year of the three-year performance period, no adjustment
will be made to the peer group during that performance period. If a company is
deleted from the peer group in the first year of a three-year performance
period, it will be deleted from the group retroactive to the beginning of the
performance period. If a company is deleted in the second or third year of a
three-year performance period and continues to be traded publicly as an
independent entity, it will continue to be included in the group for the
applicable performance period(s). If such a company does not continue to be
traded as an independent entity, it will be deleted from the peer group
retroactive to the beginning of the performance period. The TSR results of the
deleted company will have no effect on the measurement of the full three-year
results. F’18 LONG-TERM INCENTIVE Program | 5 dIVIdend eQUIVaLents Dividend
equivalents are accumulated during the respective vesting periods for PSUs, RSUs
and EPS units and paid in cash in a lump sum in the month after the underlying
units vest. Dividend equivalents are based on the actual number of units that
vest. With limited exceptions as outlined on pages 9, 10 and 11, if you leave
before a PSU, RSU and EPS unit vesting date, you will forfeit accumulated
dividend equivalents. Outside the U.S., the payment of dividend equivalents, if
any, will be governed by local tax law. Dividend equivalents cannot be
reinvested automatically.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog008.jpg]
Executive Compensation Program seLLIng YoUr stoCK - restrICtIons Upon vesting,
stock units are paid in shares. Once you own shares of Campbell stock, you may
sell them like any other shares you own. However, as an employee of the Company,
you may be subject to special restrictions on when you may sell your Campbell
stock. Specifically, if you have information that is considered “material” and
has not yet been released to the public, you may not buy or sell Campbell stock.
Information is considered material if there is a likelihood that a reasonable
investor would consider that information important in deciding whether to buy,
sell or hold Campbell stock. Some examples of possible material information
include any of the following unannounced to the public: • Earning estimates •
Significant acquisitions or divestitures • Significant new products •
Significant changes in operations • Dividend increases or decreases •
Extraordinary management changes If you buy or sell Campbell stock when you have
this kind of information, you could be subject to civil and criminal penalties
under U.S. Federal securities laws. In addition, certain employees who regularly
receive confidential information about the Company can only buy or sell Campbell
stock during “trading windows.” The Legal Department notifies employees who are
subject to this limitation, and these employees must receive approval from the
Legal Department in order to sell shares. Also, you are subject to additional
selling restrictions if you are covered by the Executive Stock Ownership Program
and have not yet met the ownership requirements. Please refer to the Executive
Stock Ownership Program brochure for more details. Executive Officers may also
be subject to restrictions under Securities and Exchange Commission Rule 144. If
you have any questions about the appropriateness of selling your Campbell stock,
please consult the Legal Department. F’18 LONG-TERM INCENTIVE Program | 6



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog009.jpg]
Executive Compensation Program taXatIon Based on current law, this section
provides a general description of expected U.S. federal income tax effects on
PSUs, RSUs and EPS units. Please note that this section does not address Social
Security, state, local and foreign taxes, and any other tax consequences that
could apply to you based on your circumstances. In addition, the Company is not
guaranteeing any particular tax results related to your award. The Company will
withhold taxes and report income amounts to the IRS and other taxing authorities
as required by applicable law. Due to the complexity of the tax rules applicable
to these awards, please consult your personal tax advisor before making any
decisions about your awards. Within the United States For participants subject
to United States taxation (U.S. citizens, including those on expatriate
assignments to other countries, “green card” holders, and any others treated as
U.S. tax residents), current federal tax law results in the following tax
treatment: • Units are not subject to income taxation at the time they are
granted • When grants are paid in shares, the fair market value of the shares is
taxable as ordinary income • Dividend equivalents on units are taxable as
ordinary income when they are received In order to meet any federal, state or
local tax withholding obligations with respect to an award under the LTI
Program, you may elect to have the Company, subject to procedures established by
the Company: • Withhold all or a portion of an LTI award; • Withhold from your
paycheck; or • You may write a personal check to cover the withholding If you
are or become eligible for retirement during the applicable vesting period, the
Company may be required to collect FICA taxes from you prior to vesting in the
units or receipt of shares. If a portion of your award is included in income
under Internal Revenue Code section 409A, that portion will be distributed to
you immediately. As required under applicable laws, the Company reports plan
payments and other plan-related information to the appropriate governmental
agencies. Outside the United States To the extent the Company is required to
withhold foreign taxes in connection with your PSU’s, RSU’s, EPS units and stock
options, the Company may require you to make arrangements as the Company deems
necessary for the payment of such taxes required to be withheld. You may contact
your local tax or financial advisor for information on the tax treatment of your
award and dividend equivalent payments. F’18 LONG-TERM INCENTIVE Program | 7



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog010.jpg]
Executive Compensation Program InCentIVe CompensatIon CLaWBaCK poLICY In
September 2017, the Board of Directors of the Company approved the Campbell Soup
Company Incentive Compensation Clawback Policy (the “Clawback Policy”) to better
align our compensation practices with our shareholders’ interests and ensure
that incentive compensation is based upon accurate financial information. The
Clawback Policy allows for recovery of cash and equity incentive compensation of
certain employees,(1) which includes AIP awards and grants made under our LTI
Program, in the event the Company is required to prepare a material financial
restatement due to fraud or intentional misconduct. The Committee has sole
discretion to determine whether and how to apply the Clawback Policy. In
determining whether to recover compensation, the Committee will consider whether
the individual received incentive compensation based on the original financial
results that was in excess of the compensation that should have been received
based on the restated financial results. The Committee will also consider the
accountability of the individual for the restatement, including whether the
individual engaged in the fraud or intentional misconduct. A copy of the
Clawback Policy can be found on the Winning With Integrity portal under Core
Corporate Policies. If you have any questions about the Clawback Policy, please
contact the Legal Department. F’18 LONG-TERM INCENTIVE Program | 8 ( 1) The
Clawback Policy covers Executive Officers, the Controller, and any current or
former Company employee directly or indirectly involved in the fraud or
intentional misconduct.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog011.jpg]
Executive Compensation Program If YoU LeaVe CampBeLL PERFORMANCE RESTRICTED
STOCK UNITS(2)(3) TIME-LAPSE RESTRICTED STOCK UNITS Resignation Forfeit all
units If you leave Campbell before the end of the vesting period, your
eligibility for awards under the LTI Program for the F’18 grant made in October
2017(1) will be affected as shown below: Retirement(4) Company-Initiated
Termination for Reasons Other than Cause (Non-Retirement Eligible) (4)(5)(6)
Termination for Cause F’18 LONG-TERM INCENTIVE Program | 9 Forfeit all units
Forfeit all units Forfeit all units Eligible for prorated award if employed at
least six months following the grant date. Units are prorated for the number of
months worked during the vesting period and a portion is forfeited at time of
termination from the Company. Units will be paid in shares following the
conclusion of the vesting period. At that time, you will receive the number of
units earned prorated for the number of months worked during the vesting period.
Eligible for full award if employed at least six months following the grant
date. Units will remain subject to the vesting requirements, and will be paid in
shares after each vesting date. Eligible for prorated award if employed at least
six months following the grant date. Units are prorated for the number of months
worked during the vesting period and a portion is forfeited at time of
termination from the Company. Units will be paid in shares following the
conclusion of the vesting period. At that time, you will receive the number of
units earned prorated for the number of months worked during the vesting period.
Eligible for prorated award if employed at least six months following the grant
date. Units will be prorated for the number of months worked during the
three-year graded vesting period applicable to the grant. Prorated units remain
subject to the vesting requirements, and will be paid in shares after each
vesting date. Also, for U.S. participants, the Company may be required to
collect FICA taxes from you prior to your vesting in the units or receipt of
shares. (1) For treatment of restricted units granted prior to October 2017,
please refer to the applicable prior LTI Program brochures. (2) PSUs have a
three-year vesting period and use relative TSR to determine the number of units
earned. (3) Under IRS Code 409A, when a Key Employee separates from service,
vesting of units is delayed to the first day of the month following six months
after separation from service. (4) For LTI Program purposes, “Retirement” is
separation from service when you are at least 55 years of age with five or more
full years of service. (5) In the event of a divestiture, the six-month service
requirement following a grant does not apply. (6) For U.S. participants, when
severance is offered, eligibility for a prorated award is contingent upon the
Company receiving a signed Severance Agreement and General Release (Release).
Without a signed Release, all unvested units are forfeited.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog012.jpg]
Executive Compensation Program If YoU LeaVe CampBeLL PERFORMANCE RESTRICTED
STOCK UNITS(2)(3) TIME-LAPSE RESTRICTED STOCK UNITS Eligible for prorated award
if employed at least six months following the grant date. Units are prorated for
the number of months worked during the vesting period and a portion is forfeited
at time of termination from the Company. Units will be paid in shares following
the conclusion of the vesting period. At that time, you will receive the number
of units earned prorated for the number of months worked during the vesting
period. , Cont’d Total Disability or Death (Non- Retirement Eligible)(4) Total
Disability or Death (Retirement Eligible)(4) F’18 LONG-TERM INCENTIVE Program |
10 Eligible for full award if employed at least six months following the grant
date. Units will remain subject to the vesting requirements, and will be paid in
shares after each vesting date. (2) PSUs have a three-year vesting period and
use relative TSR to determine the number of units earned. (3) Under IRS Code
409A, when a Key Employee separates from service, vesting of units is delayed to
the first day of the month following six months after separation from service.
(4) For LTI Program purposes, “Retirement” is separation from service when you
are at least 55 years of age with five or more full years of service. (5) In the
event of a divestiture, the six-month service requirement following a grant does
not apply. (6) For U.S. participants, when severance is offered, eligibility for
a prorated award is contingent upon the Company receiving a signed Severance
Agreement and General Release (Release). Without a signed Release, all unvested
units are forfeited. Company-Initiated Termination for Reasons Other than Cause
(Retirement Eligible) (4)(5)(6) Eligible for prorated award if employed at least
six months following the grant date. Units are prorated for the number of months
worked during the vesting period and a portion is forfeited at time of
termination from the Company. Units will be paid in shares following the
conclusion of the vesting period. At that time, you will receive the number of
units earned prorated for the number of months worked during the vesting period.
Eligible for full award if employed at least six months following the grant
date. Units will remain subject to the vesting requirements, and will be paid in
shares after each vesting date. Eligible for prorated award if employed at least
six months following the grant date. Units are prorated for the number of months
worked during the vesting period and a portion is forfeited at time of
termination from the Company. Units will be paid in shares following the
conclusion of the vesting period. At that time, you will receive the number of
units earned prorated for the number of months worked during the vesting period.
Eligible for prorated award if employed at least six months following the grant
date. Units will be prorated for the number of months worked during the
three-year graded vesting period applicable to the grant. Prorated units remain
subject to the vesting requirements, and will be paid in shares after each
vesting date. Also, for U.S. participants, the Company may be required to
collect FICA taxes from you prior to your vesting in the units or receipt of
shares.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog013.jpg]
Executive Compensation Program F’18 LONG-TERM INCENTIVE Program | 11 (1) For
treatment of restricted units granted prior to October 2017, please refer to the
F’17 and prior LTI Program brochures. (2) For LTI Program purposes, “Retirement”
is separation from service when you are at least 55 years of age with five or
more full years of service. (3) In the event of a divestiture, the six-month
service requirement following a grant does not apply. (4) For U.S. participants,
when severance is offered, eligibility for a prorated award is contingent upon
the Company receiving a signed Severance and General Release (Release). Without
a signed Release, all unvested units are forfeited. If YoU LeaVe CampBeLL,
Cont’d If you leave Campbell before the end of the vesting period, your
eligibility for EPS units under the LTI Program for the F’18 grant made in
October 2017(1) will be affected as shown below: EPS UNITS Resignation Forfeit
all units Retirement(2) or Company-Initiated Termination for Reasons Other than
Cause (Non-Retirement Eligible)(2)(3)(4) or Total Disability or Death
(Non-Retirement Eligible)(2) Termination for Cause Forfeit all units Eligible
for full award if employed at least six months following the grant date. Units
will remain subject to the vesting requirements, and will be paid in shares
after each vesting date if the Company meets the EPS goal for the first fiscal
year of the grant. For EPS purposes, the measurement period is the fiscal year.
Eligible for prorated award if employed at least six months following the grant
date. Units will be prorated for the number of months worked during the
three-year graded vesting period applicable to the grant. Prorated units remain
subject to the vesting requirements, and will be paid in shares after each
vesting date if the Company meets the EPS goal for the first fiscal year of the
grant. For EPS purposes, the measurement period is the fiscal year.
Company-Initiated Termination for Reasons Other than Cause (Retirement
Eligible)(2)(3)(4) or Total Disability or Death (Retirement Eligible)(2)



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog014.jpg]
Executive Compensation Program F’18 LONG-TERM INCENTIVE Program | 12 CHange In
ControL The following table summarizes the treatment of awards granted under the
LTl Program in the event of a change in control and termination of employment
within two years. Generally, a “Change in Control” will be deemed to have
occurred in any of the following circumstances: (i) the acquisition of 25% or
more of the outstanding voting stock of the Company by any person or entity,
with certain exceptions for descendants of the Company’s founder; (ii) the
persons serving as directors of the Company as of a date specified in the
agreement, and those replacements or additions subsequently approved by a
two~thirds vote of the Board, cease to make up more than 50% of the Board; (iii)
a merger, consolidation or share exchange in which the shareholders of the
Company prior to the merger wind up owning 50% or less of the surviving
corporation; or (iv) a complete liquidation or dissolution of the Company or
disposition of all or substantially all of the assets of the Company. For more
information on the treatment of awards under the LTl Program in the event of a
Change in Control, please contact the Legal Department. All restrictions lapse
immediately and all such units would become fully vested Vesting and lapse of
restrictions on, the greater of (i) fifty percent (50%) of any unvested PSUs or
EPS units or (ii) a pro rata portion of such unvested PSUs or EPS units based on
the portion of the performance period that has elapsed prior to the date of the
termination PSUs and EPS Units Time-lapse restricted share units COMPENSATION
ELEMENT TREATMENT



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog015.jpg]
Executive Compensation Program F’18 LONG-TERM INCENTIVE Program | 13 KeY terms
Committee – The Compensation and Organization Committee of the Campbell Soup
Company Board of Directors. Company – Campbell Soup Company and its
participating subsidiaries. Dividend equivalents – The amount paid on a unit
which is equal in value to the dividend paid on a share of Campbell stock. Key
Employee – A U.S.-based executive in level A or B, who is subject to a six-month
hold on any unvested grant following termination. Internal Revenue Code section
409A – Section 409A of the U.S. Internal Revenue Code of 1986, as amended from
time to time. This provision of the U.S. Federal tax rules applies to units
which, for tax purposes, are a form of nonqualified deferred compensation. LTI
award – An award issued under the Plan. LTI grant – The number of units issued
to an executive who participates in the LTI Program. S&P Packaged Foods Group –
The peer group used to measure our TSR ranking. As of August 2017, the group
included the following companies: Campbell, ConAgra, General Mills, Hershey,
Hormel, Kellogg, Kraft Heinz, McCormick, Mondelēz International, Smucker and
Tyson. Securities and Exchange Commission Rule 144 – Rule 144 under the
Securities Act of 1933, as amended (“Securities Act”), is a safe-harbor for
affiliates (generally, executive officers and directors) to sell shares of
Campbell stock under the Securities Act. For additional information on Rule 144
and its requirements, please contact the Company’s Legal Department. Termination
for cause – The termination of a participant’s employment by reason of his or
her (1) engaging in gross misconduct that is injurious to the Company,
monetarily or otherwise, (2) misappropriation of funds, (3) willful
misrepresentation to the directors or officers of the Company, (4) gross
negligence in the performance of the participant’s duties having an adverse
effect on the business, operations, assets, properties or financial condition of
the Company, (5) conviction of a crime involving moral turpitude, or (6)
entering into competition with the Company. The determination of whether a
participant’s employment was terminated for cause shall be made by the Company
in its sole discretion. Vesting – The point at which your right to receive
shares is no longer subject to forfeiture.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog016.jpg]
Executive Compensation Program F’18 LONG-TERM INCENTIVE Program | 14 addItIonaL
LegaL terms Entire Agreement – The terms of the LTI Award, the Plan and this
Brochure when accepted by you will constitute the entire agreement (the
“Agreement”) with respect to the subject matter hereof and supersedes any prior
agreements, representations or promises of the parties relating to the subject
matter hereof. Limits on Transferability – LTI Awards and any interest therein
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner, other than by will or by the laws of descent or distribution. LTI
Awards shall not be subject to execution, attachment or other process.
Severability – If one or more of the provisions of the Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void. Compliance with Securities Laws – Company stock shall not
be issued with respect to this award unless the issuance and delivery of such
stock shall comply with all relevant provisions of state and federal laws, rules
and regulations, and, in the discretion of the Company, shall be further subject
to the approval of counsel for the Company with respect to that compliance. No
Employment or Voting Rights – The Agreement shall not give you the right to be
retained in the employment of the Company or its subsidiaries or affect the
right of any such employer to terminate you. You shall have no voting rights
with respect to the Company’s stock units. Successors – This terms and
conditions of the Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall
acquire any rights hereunder. Internal Revenue Code Section 409A – The terms of
the Agreement and the Plan shall be interpreted, operated, and administered in a
manner so as not to subject any participant to the assessment of additional
taxes or interest under Code section 409A to the extent any such participant or
any payment under the Agreement is subject to U.S. tax laws, and the terms of
the Agreement shall be amended as the Company, in its sole discretion,
determines is necessary and appropriate to avoid the application of any such
taxes or interest. Governing Law; Jurisdiction – This Agreement shall be
construed in accordance with, and its interpretation shall otherwise be governed
by, New Jersey law. Each party irrevocably agrees that any legal proceeding
arising out of, or relating to the subject matter of, this Agreement shall be
brought in the Superior Court of New Jersey in Camden County or the United
States District Court for the District of New Jersey located in Camden, New
Jersey. Each party irrevocably consents to such jurisdiction and venue.



--------------------------------------------------------------------------------



 
[f18longtermincentiveprog017.jpg]
Executive Compensation Program F’18 LONG-TERM INCENTIVE Program | 15 stoCK pLan
ContaCt InformatIon How To Access Information About Your Grants UBS is the stock
plan administrator for the Campbell Soup Company Long-Term Incentive Program.
Restricted stock and stock option transactions are handled by UBS. Contact
Information PARTICIPANTS NOT COVERED BY THE EXECUTIVE STOCK OWNERSHIP PROGRAM
AND OTHER SELLING RESTRICTIONS UBS Website http://www.ubs.com/onesource/cpb •
View stock option and restricted stock holdings online • Exercise stock options
or sell common stock UBS Call Center 3:00 a.m. - 11:00 p.m. EST Sunday-Friday
Stock Market Hours: 9:30 a.m. - 4:00 p.m. EST U.S. – 1-877-UBS-SOUP
(1-877-827-7687) Outside the U.S. 1-201-272-7643 • Exercise stock options or
sell common stock UBS Executive Services Center 8:00 a.m. - 5:00 p.m. EST
(Monday-Friday) Computershare Website Computershare Phone Number
http://www.ubs.com/onesource/cpb • View stock option and restricted stock
holdings online • Transactions cannot be executed on line – must call the
Executive Services Center 1-860-727-1515 • Exercise stock options or sell common
stock http://www.computershare.com 1-800-446-2617 or 781-575-2723 UBS Website
PARTICIPANTS WHO ARE COVERED BY THE EXECUTIVE STOCK OWNERSHIP PROGRAM AND OTHER
SELLING RESTRICTIONS Please note: Shares that vested prior to November 20, 2006
remain with the participant’s brokerage accounts at his or her broker or
Computershare, Campbell’s stock transfer agent. The participant must contact his
or her broker or Computershare directly to transact these shares.



--------------------------------------------------------------------------------



 